Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 11, 12, 16, 17 & 20-28 have been allowed. There is no motivation nor rationale for why one of ordinary skill in the art would use these combine into a stacked dish cart that accepts and removes a stack of dishes from a dish drop station. The cart combines into a single invention a base with a slot and lobe openings which allow passage of a lift arm of the dish drop station. The cart further includes spacers that define an area for the dish stack, e.g. maintaining stack stability. Finally the combination includes an aperture or opening that engages a cart lock of a dish drop station thereby preventing relative movement during dish stack transfer from the station to the cart. Thus one of ordinary skill in the art would not reasonably combine these limitations to render the claimed invention obvious.
	The closest prior art fails to disclose all elements into a single apparatus. For example De Montaignac discloses a tray stacking cart but fails to disclose dish stacking, a slot, lobe openings spacers and a lock. Merwarth discloses a slot with lobe openings for machine that stacks newspapers, but lacks dish drop station or dish cart, spacers or a lock. The nonobviousness of the claimed invention is thus in the combination of limitations rather than in any specific limitation.
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571)272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GREGORY W ADAMS/Primary Examiner, Art Unit 3652